UPON A PETITION FOR REHEARING EN BANC
On July 10, 2001 came the appellants, by counsel, and filed a petition praying that the Court set aside the judgment rendered herein on June 26, 2001, and grant a rehearing en banc thereof.
On consideration whereof, the petition for rehearing en banc is granted, the mandate entered herein on June 26, 2001 is *363stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court.
The parties shall file briefs in compliance with Rule 5A:85. The appellants shall attach as an addendum to the opening brief upon rehearing en banc a copy of the opinion previously rendered by the Court in this matter. It is further ordered that the appellants shall file with the clerk of this Court twelve additional copies of the appendix previously filed in this case.